Title: Memorandum on Renominations and Nominations, 19 November 1804
From: Jefferson, Thomas
To: 


                        
                            [ca. 19 Nov. 1804]
                        
                        Renominations still to be made.
                  
                     
                        
                           Orleans.
                                Wm. C. C. Claiborne late governor of the Misipi territory Governor of the territory of Orleans
                        
                        
                           
                             (James Brown of Kentucky Secretary of the territory of O.)
                        
                        
                           
                                (Ephraim Kirby of Connecticut
                           }
                           Judges of the Superior court for the terry. of O
                        
                        
                           
                                John B. Prevost of New York
                        
                        
                           original nomn
                           James Brown of Kentucky
                        
                        
                           
                            Dominic A. Hall of S. C. judge of the District court for the Orleans district.
                        
                        
                           
                             Francis Joseph Le Broton D’Ongeroy of Orleans Marshal for the district of O.
                        
                        
                           
                             Mahlone Dickerson of Pensva Attorney of the U.S. for the district of O.
                        
                        
                           
                             William G. Garland of Orleans Naval officer for the port of N. O.
                        
                        
                           
                            John Thibaut of Orleans Surveyor & Inspector for Bayou St. John in N. O.
                        
                     
                  
                  
                  Nominations
                        
                     
                        
                        William Brown of Orleans, 
                        Collector for New Orleans in the Terry. of O.
                     
                     
                        
                        William Lyman of Massachusets
                        Surveyor & Inspector for New Orleans in the Terry of O.
                     
                     
                        
                        
                        Reciever of public monies for lands at Saint Stephen
                     
                     
                        
                        in the Missipi territory.
                        
                     
                     
                        
                         John Graham of Kentucky late Secretary of legn to Madrid Secretary of the territy. of Orleans
                     
                     
                        
                        
                        
                           Attorney for the US. in the State of Ohio.
                        
                     
                     
                        
                        
                        
                           Minister Pleny. for the US. to the court of Madrid.
                        
                     
                     
                        
                        
                        Governor of the Misipi terry.
                     
                     
                        
                        Thomas Tingey of Columbia to be a Captain in the Navy.
                     
                     
                        
                        Franklin Wharton of Pensylva. now Major in the Marine corps to be 
                              Colo. Commandant of the same vice Colo. Burrowes resigned.
                     
                     
                        
                        James Bowdoin of Massachusets Min. Pleny. of the US. at the court of Madrid.
                     
                     
                        
                        George W. Erving of Massachusets Secretary of the legation to the court of Madrid.
                     
                     
                        
                        Peter Kuhn junr. of Phila to be Consul for the US. at the port of Genoa.
                     
                     
                        
                        Tomson I. Skinner of Mass. to be Marshall for the district of Mass.
                     
                     
                        
                        Benjamin Austin of Mass. to be Commr. of loans in Mass.
                     
                     
                        
                        William Lyman of Massachusets to be Consul for the US. at London.
                     
                     
                        
                        John Tapscot of Virginia to be Collector & inspector of the revenue for Yeocomico river in Virginia
                     
                     
                        
                        William Bellinger Bullock of Georgia to be Atty for the US. in the district of Georgia. v. D. B. Mitchel resd.
                     
                     
                        
                        William Creighton of Ohio to be Atty for the US. in the district of Ohio v. Mich. Baldwin resd.
                     
                     
                        
                        Edward Dewhurst of the                                                island of St. Croix to be Consul for the US. at St. Croix.
                     
                     
                        
                        Algernon Sidney Stanford to be of Maryld. Collector and Inspector of Vienna in Maryld.
                     
                     
                        
                        Armond Tuley of N. C. to be Surveyor & Inspector of the revenue for the port of Slade’s creek in 
                              the district of Washington N.C. v. Henry Tuley resigned.
                     
                     
                        
                        Peter Andrew junr. N.O. to be Inspector & Survr. of the port of N.O.
                     
                  
                  
                            
                        
                    